UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
                                                              :
 IN RE FOREIGN EXCHANGE BENCHMARK :                               13 Civ. 7789 (LGS)
 RATES ANTITRUST LITIGATION                                   :
                                                              :        ORDER
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on March 23, 2020, Plaintiffs filed Motions for Issuance of Hague

Convention Requests for International Judicial Assistance to Take Testimony Overseas of Frank

Cahill, Niall O’Riordan and Richard Gibbons (Dkt. Nos. 1426, 1430 and 1434) and supporting

papers;

          WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus. On March 13, 2020, the United States District Court for the

Southern District of New York issued a Standing Order concerning restrictions on entry to the

courthouse. In that Order, the Court noted that the Centers for Disease Control had advised

people to take precautions in light of the COVID-19 outbreak and that the best way to prevent

illness is to avoid being exposed to the virus. On March 16, 2020, the Court issued a Revised

Standing Order further restricting access to the courthouse to certain categories of people and, on

March 30, 2020, operations in the Southern District of New York were further curtailed in

response to the COVID virus. It is hereby

          ORDERED that Plaintiffs’ motions are DENIED without prejudice to renew on May 1,

2020. Any renewed motions may be filed in redacted form pursuant to this Court’s Order at Dkt.

No. 1425.

Dated: March 30, 2020
       New York, New York
